                           Case 18-10512-KBO             Doc 2165        Filed 12/11/20         Page 1 of 3




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

                                                                     )
             In re:                                                  )    Chapter 11
                                                                     )
             Zohar III, Corp., et al.,1                              )    Case No. 18-10512 (KBO)
                                                                     )
                                                Debtors.             )    Jointly Administered
                                                                     )
                                                                     )    Objection Deadline: December 28, 2020 at 4:00 p.m. (ET)
                                                                          Hearing Date: January 7, 2021 at 1:00 p.m. (ET)
                                                                     )

                       EIGHTH INTERIM FEE APPLICATION OF DIRECT FEE REVIEW LLC

         TO:          (A) THE DEBTORS; (B) COUNSEL TO THE PATRIARCH ENTITIES; (C) COUNSEL
                      TO U.S. BANK, AS INDENTURE TRUSTEE; (D) COUNSEL TO MBIA INSURANCE
                      COMPANY; (E) COUNSEL TO CERTAIN HOLDERS OF NOTES ISSUED BY
                      ZOHAR III, LIMITED; AND (F) THE OFFICE OF THE UNITED STATES TRUSTEE
                      FOR THE DISTRICT OF DELAWARE

                      PLEASE TAKE NOTICE that, pursuant to that certain Order Establishing Procedures

         for Interim Compensation and Reimbursement of Expenses of Professionals [Docket No. 293] (the

         “Interim Compensation Order”), Direct Fee Review LLC, the Court appointed fee examiner,

         hereby applies for interim quarterly allowance of compensation and reimbursement of expenses

         (the “Eighth Interim Application”) for all monthly fee applications filed for the period from May

         1, 2020 through and including November 30, 2020. Summaries of the fees and expenses subject

         to this Eighth Interim Application are annexed hereto and set forth in the monthly fee applications

         previously filed with the Court. Pursuant to the Interim Compensation Order, the Debtors were

         previously authorized to pay on an interim basis 80% of the amount of compensation requested




         1
           The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows: Zohar
         III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited (9261), Zohar
         II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times Square, c/o FTI
         Consulting, Inc., New York, NY 10036.
27453614.1
                       Case 18-10512-KBO        Doc 2165     Filed 12/11/20      Page 2 of 3




         and 100% of the amount requested for reimbursement of expenses without further order from the

         Court upon the expiration of a 15-day objection period.

                  PLEASE TAKE FURTHER NOTICE THAT OBJECTIONS, IF ANY, TO THE

         EIGHTH INTERIM APPLICATION ARE REQUIRED TO BE FILED AND SERVED ON

         THE AFFECTED PROFESSIONAL AND THE PARTIES SET FORTH IN THE INTERIM

         COMPENSATION ORDER ON OR BEFORE DECEMBER 28, 2020 AT 4:00 P.M. (ET).

                  PLEASE TAKE FURTHER NOTICE that a hearing to consider approval of the Eighth

         Interim Application will be held before the Honorable Karen B. Owens at the United States

         Bankruptcy Court for the District of Delaware, 824 N. Market Street, 6th Floor, Courtroom No. 3,

         Wilmington, Delaware 19801 on JANUARY 7, 2021 AT 1:00 P.M. (ET).


             Dated: December 11, 2020          YOUNG CONAWAY STARGATT & TAYLOR, LLP
                    Wilmington, Delaware
                                               /s/ Shane M. Reil
                                               James L. Patton, Jr. (No. 2202)
                                               Robert S. Brady (No. 2847)
                                               Michael R. Nestor (No. 3526)
                                               Joseph M. Barry (No. 4221)
                                               Ryan M. Bartley (No. 4985)
                                               Shane M. Reil (No. 6195)
                                               Rodney Square
                                               1000 North King Street
                                               Wilmington, Delaware 19801
                                               Telephone: (302) 571-6600
                                               Facsimile: (302) 571-1253
                                               Email: jpatton@ycst.com
                                                       rbrady@ycst.com
                                                       mnestor@ycst.com
                                                       jbarry@ycst.com
                                                       rbartley@ycst.com
                                                       sreil@ycst.com

                                               Counsel to the Debtors and Debtors in Possession




27453614.1
                           Case 18-10512-KBO             Doc 2165          Filed 12/11/20       Page 3 of 3




                                    IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF DELAWARE

                                                                       )    Chapter 11
             In re:                                                    )
                                                                       )    Case No. 18-10512 (KBO)
             Zohar III, Corp., et al.,1                                )
                                                                       )    Jointly Administered
                                                  Debtors.             )
                                                                       )
                                                                       )

                      EIGHTH INTERIM FEE APPLICATION OF DIRECT FEE REVIEW LLC

       Name of Applicant:                                             Direct Fee Review LLC

       Authorized to Provide Professional Services as:                Debtors and Debtors in Possession

       Effective Date of Retention:                                   June 6, 2018

       Period for Which Compensation                                  May 1, 2020 through and including
       and Reimbursement is Sought:                                   November 30, 2020

   Monthly Fee           Period      Total Fees         Total         CNO Filing  Amount of     Amount of               Amount of
    Application         Covered      Requested        Expenses         Date &        Fees       Expenses                Holdback of
   Filing Date &                                      Requested       Docket No. Authorized to Authorized to            Fees Sought
    Docket No.                                                                     be Paid       be Paid                  (20%)
                                                                                    (80%)        (100%)
      10/5/20            5/1/20 –                                      10/22/20
                                      $4,972.50          $0.00                    $3,978.00       $0.00                    $994.50
      No. 1978           8/31/20                                       No. 2048
      12/9/20            9/1/20 –                                        TBD
                                      $4,770.00          $0.00                       $0.00        $0.00                     $0.00
      No. 2161          11//30/20                                      No. TBD
                       TOTALS         $5,175.00          $0.00                    $3,978.00       $0.00                    $994.50




         1
           The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows: Zohar
         III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited (9261), Zohar
         II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times Square, c/o FTI
         Consulting, Inc., New York, NY 10036.
27453614.1
